DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and Species 1 (claims 1-5, 7, and 8) in the reply filed on 12/21/2021 is acknowledged. The non-elected Invention II and Species 2-5 (claims 6 and 9-10) are withdrawn from consideration.
The requirement is deemed proper and is therefore made FINAL.

Claim Objections
Claim 4 is objected to because of the following informalities: the phrase 
“the control unit is so configured that” should read “the control unit is configured that”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
(i) “an optical transmission unit for transmitting the laser beam” in claim 1,
(ii) “a control unit for controlling the shutter” in claim 1,
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(i) para.[0018] discloses  “The optical transmission unit 14 includes a mirror 17 and a shutter 18.” 
(ii) para.[0017] discloses “a control unit (a controller) 16”; para.[0030] discloses “The control unit 16 receives the output signal of the ongoing irradiation sensor 35]; and para.[0047] discloses “the control unit 16 executes the first suspension of the operation of laser beam irradiation and subsequently”. Therefore, examiner interpreted the control unit to be the combination of hardware and software.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the laser is being appropriately irradiated for execution of ongoing laser peening operation” is indefinite.  The term “appropriately irradiated” is not defined by the claim, the specification does not provide a standard or requirement of “appropriately irradiated”. Is it means the laser beam is focused? Is it “the laser is being appropriately irradiated for execution of ongoing laser peening operation” is clear.
For the purpose of examination, a laser beam irradiates to a processing location will be consider it is appropriately irradiated.

Regarding claim 2, the terms “it” in the limitation “control the shutter so as to closes it when it is determined” are indefinite, because it is unclear the term “it” stand for the control unit, the shutter, or other structure.
For the purpose of examination, the limitation “control the shutter so as to closes it when it is determined” is interpreted to be: close the shutter when the controller determined.

Regarding claim 3, the term “it” is indefinite, because it is unclear the term “it” stand for the control unit, the shutter, or other structure.
For the purpose of examination, the term “it” is interpreted to the shutter.

the limitation “by causing inhibitor fluid that obstructs the transmission of the laser beam to intervene in the optical path of the laser beam running from the irradiation nozzle to the irradiation target” is indefinite. The claims 1 and 2 does not disclose any structure relate to the inhibitor fluid, it is unclear how the inhibitor fluid is generated and how the control unit and the shutter could causing inhibitor fluid that obstructs the transmission of the 
For the purpose of examination, the “by causing inhibitor fluid that obstructs the transmission of the laser beam to intervene in the optical path of the laser beam running from the irradiation nozzle to the irradiation target” is interpreted to be a intended function of liquid feeder.

Regarding claim 4, the term “it” is indefinite, because it is unclear the term “it” stand for the control unit, the shutter, or other structure.
For the purpose of examination, the term “it” is interpreted to the controller.

Regarding claim 5, the term “it” is indefinite, because it is unclear the term “it” stand for the control unit, the shutter, or other structure.
For the purpose of examination, the term “it” is interpreted to the liquid feeder.

Regarding claim 2-5 and 7-8, these claims are rejected due to its dependency on indefinite claim 1 as shown above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2017/0087667) (cited in IDS) in view of Ota (US 6,034,349).

    PNG
    media_image1.png
    747
    434
    media_image1.png
    Greyscale

Regarding claim 1, Yamamoto teaches a laser peening device (laser processing apparatus 100; see para.[0055] “ the laser processing apparatus 100 is capable to perform a laser peening process) comprising: 
 (laser light source 11) for generating a laser beam (laser light 11a) (see para.[0066] “The laser light source 11 emits a laser light”); 
an irradiation nozzle (irradiation nozzle; see the annotation of fig.1) for irradiating a laser beam (laser light 11a) onto an irradiation target disposed in a transparent liquid, the liquid allowing the laser beam to pass therethrough, in order to execute a laser peening operation on the irradiation target [Examiner’s note: since the invention is the laser peening device, the location of the workpiece and the structure or environment only associate with the workpiece will not be considered as a part of the invention. Therefore, the irradiation target and the transparent liquid are not considered as a part of the invention. See fig.1, the irradiation nozzle is configured to irradiate laser on to a workpiece 1, and the laser beam is capable to pass through a transparent liquid.]; 
an optical transmission unit (light collector 12) for transmitting the laser beam generated by the laser oscillator (laser light source 11) to the irradiation nozzle (irradiation nozzle) (See para.[0067] “The light collector 12 collects the laser light onto the processing point 2 on a surface to be processed of the workpiece 1.”); 
a liquid feeder (water stream source 21) for supplying the irradiation nozzle (irradiation nozzle) with liquid so as to cause the liquid to flow along an optical path of the laser beam running from the irradiation nozzle (irradiation nozzle) to the irradiation target (see para.[0069] “The water stream source 21 supplies water for forming a water stream to generate a partial liquid environment around the surface of the workpiece 1 during irradiation of the laser light 11 a onto the workpiece 1.” Hence water stream source 21 is configured to supply liquid to the irradiation nozzle, and the liquid flow along with laser beam to the workpiece 1.); 
 (sound sensor 10) for obtaining information on ongoing laser beam irradiation indicating whether the laser beam is being appropriately irradiated for execution of ongoing laser peening operation on the irradiation target (see para.[0081] “Therefore, the collection distance Df itself or a distance based on which the collection distance Df can be calculated needs to be measured. The sound sensor 10 detects the shock wave generated when the laser light 11 a reaches the processing point 2.” Hence the sound sensor 10 is capable to obtaining information of the laser light indicating whether the laser light reaches the processing point.); and 
Yamamoto does not explicitly teach a shutter attached to the optical transmission unit so as to be opened and closed to arbitrarily block transmission of the laser beam; a control unit for controlling the shutter according to the information on the ongoing laser beam irradiation obtained by the ongoing irradiation sensor.
However, Ota teaches in the same field of endeavor of a laser device (see fig.1), comprising a laser oscillator (laser oscillator 1), a shutter (shutter 2) to be opened and closed to arbitrarily block transmission of the laser beam (See col.3, lines 20-24 “The shutter 2 comprises a shutter using a galvanometer or a piezoelectric element for switching between allowance and interruption of the path of the laser light and switches to open and close the laser light path at the level of several milliseconds.”), and a control unit (control section 20) for controlling the shutter according to the information on the ongoing laser beam irradiation obtained by a sensor (see col.4,line 59-col.5, line 3 “The control section 20 is designed to count the laser shot number after opening of the shutter 2 according to, for example, the output from the laser output sensor (photodetector) 4…  when the counted value reaches the determined laser shot number qc, the control section 20 starts the operation to close the shutter 2 which was open..”).

    PNG
    media_image2.png
    543
    494
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the laser device of Yamamoto, by adding a shutter for opening and closing block transmission of laser beam and modify a controller with the function for controlling the shutter according to the information obtained by a sensor as taught by Ota, in order to immediately start a next machining, so that the laser machining can be effected at higher machining rate.

Regarding claim 2, the modification of Yamamoto and Ota teaches the control unit is configured to: determine whether the laser beam is being appropriately irradiated for the execution of the ongoing laser peening operation on the irradiation target or not on a basis of the information on the ongoing laser beam irradiation while the laser peening operation is being executed on the irradiation target by the laser beam irradiation [Examiner’s note: As discussed in claim 1, the modification of Yamamoto and Ota teaches the control unit is capable to determine t whether the laser light reaches the processing point, which implies the laser beam is being appropriately irradiated. In addition, reference Yamamoto teaches the laser apparatus is configured to perform laser peening process.], and 
control the shutter so as to close it when it is determined that the laser beam is not being appropriately irradiated (see claim 9 of Ota “the control means closes the shutter means when the machining spots are changed by the laser light scanner means.”  Hence, when the machining spots are changed, the controller controls the shutter to close due to the lasr beam is not irradiating to the processing location.) for the execution of the ongoing laser peening operation  

Regarding claim 3, the modification of Yamamoto and Ota teaches the control unit is configured to open the shutter after closing it (see the discussion of claim 1, the control unit of the modification of Yamamoto and Ota is configured to open and close the shutter.) and block the laser beam by causing inhibitor fluid that obstructs the transmission of the laser beam to intervene in the optical path of the laser beam running from the irradiation nozzle to the irradiation target (See para/[0078] of Yamamota “The controller 40 exchanges signals with the laser light source 11, the water stream source 21, the water nozzle 5, the calculator 30, the collection distance adjuster 50, and the movable driver 90 and provides coordination among them.” Therefore, the controller 40 is capable to supply a fluid, and capable to perform the intended function of” the causing inhibitor fluid that obstructs the transmission of the laser beam to intervene in the optical path of the laser beam running from the irradiation nozzle to the irradiation target”.)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2017/0087667) and Ota (US 6,034,349) in view of Okuda (US 2005/0011867)
Regarding claim 8, the modification of Yamamoto and Ota teaches the ongoing irradiation sensor is an optical sensor for detecting intensity of the laser beam irradiated onto and reflected by the irradiation target; and the control unit is configured to determine that the laser beam is no longer irradiated appropriately for the laser peening operation that is being executed on the irradiation target, when the intensity of the laser beam obtained by the ongoing irradiation sensor falls below a predetermined threshold level.
However, Okuda teaches in the same field of endeavor of a laser processing device comprising an optical sensor (optical sensors 11, 12, and 13) for detecting intensity of the laser beam irradiated onto and reflected by the irradiation target (see claim 1 “at least one optical sensor which detects an intensity of a received beam”); and the control unit is configured to control the laser device when the intensity of the laser beam obtained by the ongoing irradiation sensor falls below a predetermined threshold level (see para.[0044] “If the detected signal intensity level is lower than the preset level or if the converted temperature is lower than the reference temperature, the processing proceeds to a step S10.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the laser device of the modification of Yamamoto and Ota by replacing the sensor with the optical sensor as taught by Okuda, so that the controller is capable to determine the laser beam is not irradiated appropriately in a laser processing based on the intensity sensed by the optical sensor, in order to provide high accuracy monitoring and laser output control (para.[0012] of Okuda). Since using optical sensor with controller to control laser device is well-known in the art, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results involves merely routine skill in the art.

Allowable Subject Matter
Claim 4-5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  References Yamamoto and Ota are the closest prior art, and Yamamoto and Ota alone or in combination do not teach or suggest the limitations of “a shutter .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761